        Case 1:18-cr-00258-BLW Document 594 Filed 07/16/20 Page 1 of 9




                      UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO


  UNITED STATES OF AMERICA,
                                               Case No. 1:18-CR-00258-BLW

        Plaintiff,                             MEMORANDUM DECISION
                                               AND ORDER
         v.

  PAVEL BABICHENKO,
  GENNADY BABITCHENKO,
  PIOTR BABICHENKO,
  TIMOFEY BABICHENKO,
  KRISTINA BABICHENKO,
  NATALYA BABICHENKO,
  DAVID BIBIKOV,
  ANNA IYERUSALIMETS,
  MIKHAIL IYERUSALIMETS,
  ARTUR PUPKO,

        Defendants.



                                 INTRODUCTION
      Before the Court is Defendant Piotr Babichenko’s Motion to Suppress his

statements made during a post-arrest interview. Dkt. 549. The motion is fully

briefed and ripe for the Court’s determination. After careful review of the briefing,

the Court finds there is no significant disputed factual issue relevant to resolution

of the motion. See United States v. Walczak, 783 F.2d 852, 857 (9th Cir.1986); see




MEMORANDUM DECISION AND ORDER - 1
           Case 1:18-cr-00258-BLW Document 594 Filed 07/16/20 Page 2 of 9




also United States v. Howell, 231 F.3d 615, 620–21 (9th Cir. 2000). Therefore, oral

argument is unnecessary, and the Court will decide the motion on the briefs. For

the reasons explained below, the Court will deny the motion.

                                   BACKGROUND
          Piotr Babichenko was arrested on August 22, 2018 and transported to the

Ada County jail. Dkt. 549-1. There, Agent Sheehan conducted an interview. Dkt.

549-2 at 1. Before beginning the interview, Agent Sheehan read Piotr his Miranda

rights:

          SHEEHAN:       So I’m going to explain that stuff to you. The problem is –

                         so you’re under arrest right now, you’re in custody, right? I

                         have to read you your rights based on that. You could

                         choose not to talk to me, and that’s completely in your

                         rights. So I’m going to read those to you. If you have any

                         questions, ask me and I’ll go over it, okay? You have the

                         right to remain silent. Anything you say can be used against

                         you in court. You have the right to talk to a lawyer for

                         advice before we ask you any questions.

                         You have the right to have a lawyer with you during

                         questioning. If you cannot afford a lawyer, one will be




MEMORANDUM DECISION AND ORDER - 2
           Case 1:18-cr-00258-BLW Document 594 Filed 07/16/20 Page 3 of 9




                          appointed for you before any questioning, if you wish. If

                          you decide to answer questions now without a lawyer

                          present, you have the right to stop answering at any time.

                          That last one’s kind of important. What that means is if you

                          don’t feel comfortable with something, you don’t have to

                          answer that question, that’s up to you.

       PIOTR:             The question is you can’t call anybody over there. How are

                          you even supposed to call a lawyer?1

       SHEEHAN:           You’ll have an opportunity to do that, because you just got

                          here, right?

       PIOTR:             Yeah.

       SHEEHAN:           So you’ll have that – that’s –

       PIOTR:             I was even trying to call my wife, I can’t today.

       SHEEHAN:           That’s coming – it is coming. They’ll let you do that soon.

                          But if you want to chat with me, I just have to make sure

                          you understand your rights. And we’re going to have to sign



       1
         The Government notes that this statement was deemed partially inaudible by the
Government’s transcriptionist. Dkt. 574 at 2 n.1. For the reasons explained below, the Court
finds that, even if the Defendant’s transcript of the conversation (quoted above) is followed, the
statement is not an invocation of the right to counsel.



MEMORANDUM DECISION AND ORDER - 3
       Case 1:18-cr-00258-BLW Document 594 Filed 07/16/20 Page 4 of 9




                       this piece of paper that said you understand your rights. Is

                       that okay? Alright. You’re just going to sign here where it

                       says sign.

Dkt. 549-3 at 1.

                               LEGAL STANDARD

      In Miranda v. Arizona, the Supreme Court held that an individual subject to

custodial interrogation has the right to have counsel present during questioning,

and that the police must advise him of this right before questioning begins. 384

U.S. 436, 469–73 (1966). After being advised of his Miranda rights, an individual

may choose to waive those rights. Edwards v. Arizona, 451 U.S. 477, 484 (1981).

However, once an individual invokes his right to counsel, “the interrogation must

cease until an attorney is present.” Miranda v. Arizona, 384 U.S. 436, 474 (1966).

Courts may then only admit his responses to further questioning upon a finding

that he “initiated further discussions with the police,” and “knowingly and

intelligently waived the right he had invoked.” Smith v. Illinois, 469 U.S. 91, 95

(1981). “[A] valid waiver of that right cannot be established by showing only that

he responded to further police-initiated custodial interrogation even if he has been

advised of his rights.” Edwards, 451 U.S. at 484. Further, “[i]f the interrogation

continues without the presence of an attorney and a statement is taken, a heavy




MEMORANDUM DECISION AND ORDER - 4
        Case 1:18-cr-00258-BLW Document 594 Filed 07/16/20 Page 5 of 9




burden rests on the government to demonstrate that the defendant knowingly and

intelligently waived his privileges.” Miranda, 384 U.S. at 475.

      However, law enforcement is not required to stop questioning if the

defendant’s request for counsel is “ambiguous or equivocal in that a reasonable

officer in light of the circumstances would have understood only that the suspect

might be invoking the right to counsel.” Davis v. United States, 512 U.S. 452, 459

(1994). A defendant’s request is to be “understood as ordinary people would

understand [it].” Connecticut v. Barrett, 479 U.S. 523, 529 (1987). Further, an

individual’s responses after invoking the right to counsel “may not be used to cast

retrospective doubt on the clarify of the initial request itself,” but rather are

relevant only to consider whether he “waived the right he had invoked.” Smith, 469

U.S. at 98.

                                      ANALYSIS
      Piotr claims his question – “How are you even supposed to call a lawyer?” –

was an unambiguous request for counsel. Dkt. 549 at 4. “Whether a statement is an

unambiguous request for counsel ‘is an objective inquiry.’” Paulino v. Castro, 371

F.3d 1083, 1087 (9th Cir. 2004) (quoting Davis, 512 U.S. at 459). Though an

individual need not “speak with the discrimination of an Oxford don,” he must

make “at a minimum, some statement that can reasonably be construed to be an




MEMORANDUM DECISION AND ORDER - 5
        Case 1:18-cr-00258-BLW Document 594 Filed 07/16/20 Page 6 of 9




expression of a desire for the assistance of an attorney.” Davis, 512 U.S. at 459

(internal citation omitted); McNeil v. Wisconsin, 501 U.S. 171, 178 (1991). The

Supreme Court in Davis declined to adopt a rule “requiring police officers to ask

clarifying questions,” and held that if the individual’s statement “is not an

unambiguous or unequivocal request for counsel, the officers have no obligation to

stop questioning him.” 512 U.S. at 461–62.

      Courts have consistently held that statements or questions merely

referencing an attorney are not sufficiently unambiguous to warrant the cessation

of questioning. See Davis, 512 U.S. at 462 (1994) (finding the statement “Maybe I

should talk to a lawyer” was not an unambiguous request for counsel); Paulino,

371 F.3d at 1087-88 (upholding a finding that the statements “Where’s the

attorney” and “You mean its gonna take him long to come” were not unambiguous

requests for counsel); United States v. Doe, 170 F.3d 1162 (9th Cir. 1995) (holding

“What time will I see a lawyer?” not an unambiguous request for counsel); Lopez

v. Janda, 742 F. App’x 211, 213-14 (9th Cir. 2018) (upholding a finding that “I

guess I’ll wait until an attorney’s present or something” was not an unambiguous

request for counsel); United States v. Nolan, 443 F. App’x 259 (9th Cir. 2011)

(affirming a finding that “I guess I have to, you know, get a lawyer or something

because we’re not coming to an understanding here” was not an unequivocal




MEMORANDUM DECISION AND ORDER - 6
       Case 1:18-cr-00258-BLW Document 594 Filed 07/16/20 Page 7 of 9




request for counsel); Cobb v. Kernan, 346 F. App’x 206, 208 (9th Cir. 2009)

(holding the question “Can I—can I talk to you with a lawyer or I have to talk to

you?” was not an unambiguous request for counsel).

      Here, Piotr’s question is not an unambiguous or unequivocal request for

counsel. A reasonable law enforcement officer would not interpret an inquiry into

how one would call an attorney as an unequivocal request for counsel. Though

Piotr suggests his request lacked clarity because he is not a native-English speaker

and he is unfamiliar with criminal law (Dkt. 549 at 4), there is no evidence he had

difficulty understanding and answering any other questions throughout the

interview. See United States v. Bernard S., 795 F.2d 749, 752-53 (9th Cir. 1986)

(finding the defendant properly waived his Miranda rights despite his alleged

difficulty understanding English because the agent read him his rights, he signed a

written waiver, and his conduct did not otherwise indicate he was unable to

understand his rights). Agent Sheehan advised Piotr of his Miranda rights, and

emphasized the importance of Piotr’s right to stop the questioning at any time and

request an attorney. Dkt. 549-3 at 1. Piotr then signed the written Miranda waiver.

Dkt. 549-2 at 1. There is no evidence before the Court that Piotr later requested an

attorney at any point during the interview. Interpreting Piotr’s statements as

“ordinary people would understand them,” Barrett, 479 U.S. at 529, he did not




MEMORANDUM DECISION AND ORDER - 7
        Case 1:18-cr-00258-BLW Document 594 Filed 07/16/20 Page 8 of 9




unequivocally or unambiguously request an attorney.

      Piotr further argues that Agent Sheehan’s subsequent statements were

misleading because they implied Piotr must first conduct the interview, then speak

to an attorney. Dkt. 549 at 5. However, Agent Sheehan’s statements during the

discussion at issue sufficiently explain Piotr’s Miranda rights. See Duckworth v.

Eagan, 492 U.S. 195, 203 (1989) (holding that courts reviewing the adequacy of an

officer’s Miranda warnings are not required to examine the statements “as if

construing a will or defining the terms of an easement,” but simply by determining

whether the warnings reasonably conveyed the individual’s Miranda rights). Here,

it is clear Agent Sheehan reasonably conveyed to Piotr his Miranda rights. Agent

Sheehan’s first response (“You’ll have an opportunity to do that”) to Piotr’s

question regarding how one would be able to call an attorney is not contradictory

to the right to counsel. Dkt. 549-3 at 1. Further, Agent Sheehan’s second statement

(“That’s coming – it is coming. They’ll let you do that soon”) was regarding

Piotr’s ability to call his wife, not his attorney. Dkt. 549-3 at 1. It was made in

direct response to Piotr’s statement – “I was even just trying to call my wife, I

can’t today.” Id. Piotr also argues Agent Sheehan’s instruction to sign the Miranda

waiver was a command rather than a question. Dkt. 549 at 5. However, Agent

Sheehan stated, in full: “And we’re going to have to sign this piece of paper that




MEMORANDUM DECISION AND ORDER - 8
       Case 1:18-cr-00258-BLW Document 594 Filed 07/16/20 Page 9 of 9




said that you understand your rights. Is that okay?” Dkt. 549-3 at 1. He clearly

followed his “command” with a question, thus properly asking for Piotr’s waiver.

      Finally, Piotr argues Agent Sheehan begins the questioning without

revisiting Piotr’s request for counsel. Dkt. 549 at 6. However, as stated above,

Piotr’s statement was not an unambiguous and unequivocal request for counsel.

Further, the police are not required to ask additional clarifying questions when a

suspect makes an ambiguous reference to an attorney. See Davis, 512 U.S. at 461-

62.

      The Court finds Piotr knowingly, intelligently, and voluntarily waived his

Miranda rights and thereafter did not unambiguously invoke his right to an

attorney. For the foregoing reasons, the Court will deny Defendant Piotr

Babichenko’s Motion to Suppress (Dkt. 549).

                                      ORDER
      IT IS ORDERED that:

      1.     Defendant’s Motion to Suppress (Dkt. 549) is DENIED.


                                              DATED: July 16, 2020


                                              _________________________
                                              B. Lynn Winmill
                                              U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 9
